Citation Nr: 1008704	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to an increased extraschedular rating for 
bilateral small vessel vasculitis, currently schedularly 
evaluated as 50 percent disabling.  

3.  Entitlement to an increased extraschedular rating for 
pseudofolliculitis barbae, currently schedularly evaluated as 
10 percent disabling.  

4.  Entitlement to an initial extraschedular evaluation in 
excess of 10 percent for an irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel  


INTRODUCTION

The Veteran served on active duty from February 1989 to May 
1996.  

This case was most recently before the Board of Veterans' 
Appeals (BVA or Board) in November 2007, at which time the 
issues identified on the title page of this document were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington DC.  The primary 
purposes of such remand were to permit the AMC to obtain 
certain treatment records referenced by the Veteran with 
respect to his claimed chronic fatigue syndrome and to obtain 
input from the VA's Under Secretary for Benefits or the 
Director of the VA's Compensation and Pension Service in 
terms of his multiple claims for extraschedular evaluations 
for service-connected disabilities.  Following the AMC's 
attempts to undertake those actions set forth by the Board, 
the case has since been returned to the Board for further 
consideration.  


REMAND

On remand, the AMC sought and obtained all records of VA 
medical treatment compiled from July 2006 to December 2007, 
as the Board had requested.  The record also reflects that, 
in December 2007, the Veteran submitted a written 
authorization for the release of medical records from several 
medical providers, only three of whom were fully identified 
with signed releases and those three providers were contacted 
in June 2008 by the AMC in order to obtain the records in 
question.  In addition, the AMC wrote to the Veteran in June 
2008 for the purpose of obtaining further data regarding 
three other medical providers he had referenced in December 
2007, to which the Veteran fully responded later in June 
2008.  No AMC action regarding the Veteran's June 2008 
response was undertaken until May 2009, when the AMC advised 
the Veteran in writing that one of his releases had expired 
and that he needed to execute another release.  As well, 
contrary to the AMC's prior actions when it sought medical 
records from multiple providers listed on a single release, 
it advised the Veteran that the Privacy Act required that he 
execute separate releases for each of the other two medical 
providers.  

While no response was thereafter received from the Veteran, 
the fact that the AMC did not timely respond to the Veteran's 
June 2008 submission, in which he provided a complete 
response to the AMC's request for clarification, precludes a 
finding that VA has in this instance fully or substantially 
complied with its duty to assist the Veteran in the 
development of all pertinent evidence.  Under the foregoing 
scenario, remand is required to permit the AMC to obtain the 
records in question from Doctors Dayian, Blackburn, and 
Hosford, and if further authorizations are needed to 
facilitate the retrieval of such records, the Veteran and his 
representative should be advised in writing of the need to 
execute additional, separate authorizations for the release 
of records.  

Additionally, on remand the AMC was requested by the Board to 
submit a request for consideration by the appropriate VA 
officials regarding the Veteran's claims for initial or 
increased extraschedular ratings for vaculitis, 
pseudofolliculitis, barbae, and an irritable bowel syndrome.  
This was accomplished by the AMC in April 2008, and in 
response, the VA's Director of the Compensation and Pension 
Service determined that no extraschedular evaluation was 
warranted as to each of the disabilities at issue.  No 
further action was thereafter undertaken by the AMC and, to 
be fair, the Board inadvertently omitted from the actions 
paragraphs of its recent remand that issuance of a 
Supplemental Statement of the Case was necessary.  
Nonetheless, the question of extraschedular entitlement is 
one inherent to consideration of any claim for initial or 
increased rating, and following a remand of those issues by 
the Board for additional development, issuance of a 
Supplemental Statement of the Case was required.  See 
38 C.F.R. § 19.31.  While the Board apologizes to the Veteran 
and the AMC for this oversight, further action is needed on 
remand to develop the issues of extraschedular entitlement to 
initial or increased ratings both properly and fully.  

Evidence submitted since entry of the Board's remand in 
November 2007 are records of private medical care which 
outline various complaints and findings as to the existence 
of fatigue during 2005, 2006, and 2008.  Notice, too, is 
taken that examiners on prior VA medical evaluations in 1998 
and 2003 were spilt in determining whether or not a chronic 
fatigue syndrome was present.  In light of the referenced 
complaints and findings involving fatigue, as referenced 
above, further VA medical examination to ascertain whether a 
chronic fatigue syndrome is present is deemed to be 
advisable.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain all VA treatment records, not 
already on file, inclusive of those 
compiled from December 2007 to the 
present, for inclusion in the Veteran's 
claims folder.  

2.  Obtain any and all available records 
from Doctors Blackburn, Dayian, and 
Hosford, as previously identified fully 
by the Veteran for inclusion in his VA 
claims folder.  In the event that updated 
authorizations are needed from the 
Veteran, he and his representative should 
be advised that despite his previous 
attempts to comply fully with the 
requirements set out by the AMC in 
obtaining the treatment records in 
question, additional action is needed to 
obtain, as necessary, separate and 
current authorizations for each of the 
referenced medical providers.  The 
Veteran's indulgence is most appreciated 
and his compliance will ensure that the 
records which he wishes to be made a part 
of the claims folder will in fact be 
sought by VA from each individual medical 
provider.  

3.  Afford the Veteran a VA Persian Gulf 
examination in order to ascertain the 
nature and etiology of his claimed 
fatigue and/or chronic fatigue syndrome.  
The claims folder should be made 
available to and reviewed by the examiner 
for use in the study of this case and the 
prepared report of such evaluation should 
indicate whether the claims folder was in 
fact made available and reviewed.  

Such examination should include the 
taking of a complete medical history, as 
well as the conduct of a clinical 
evaluation and any diagnostic studies 
deemed warranted by the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to address the following 
question, providing a complete rationale 
for any opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
Veteran suffers from any 
undiagnosed illness or 
medically unexplained chronic 
multi-symptom illness involving 
fatigue, to include a chronic 
fatigue syndrome, based on his 
service in the Southwest Asia 
Theater of Operations?  Whether 
the Veteran's complaints of 
fatigue are a manifestation of 
a known clinical entity should 
be fully explained.  

The VA examiner is requested to use less 
likely, as likely, or more likely, where 
appropriate, in responding to the 
question posed.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence, including all 
evidence developed since entry of the 
Board's November 2007 remand in terms of 
his claims for extraschedular ratings, 
and with respect to his claim for service 
connection for fatigue or a chronic 
fatigue syndrome, that evidence developed 
since entry of the supplemental statement 
of the case in November 2009.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case as to all issues, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


